Citation Nr: 0530975	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  04-16 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a depressive disorder, 
including bipolar disorder.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel




INTRODUCTION

The veteran in this case served on active duty from April 
1978 to April 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
which denied the claim.  

In August 2005, the veteran testified at a video conference 
hearing, with the undersigned Acting Veterans Law Judge.  A 
copy of the transcript of the hearing has been associated 
with the veteran's claims files.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's claims file include VA outpatient treatment 
reports from July 2003 to February 2005.  These records 
appear to be relevant to the claim on appeal.  The record 
does not reflect that the additional evidence received 
following the veteran's May 2004 Supplemental Statement of 
the Case was reviewed by the agency of original jurisdiction 
prior to certification of the claim to the Board.  The law 
generally requires that the agency of original jurisdiction 
initially consider this evidence, which was received at the 
RO before the claims file was transferred to the Board in 
July 2003, and then readjudicate the claim(s) and issue a 
SSOC.  38 C.F.R. § 19.31(b)(1) (2004).  The appellant did not 
waive his right to have this new evidence initially 
considered by the RO.  Remand for such consideration is 
required.  38 C.F.R. §§ 19.31, 20.1304 (2004);  see also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
234 F.3d 682 (Fed. Cir. 2003).

The veteran essentially claims that his present bipolar 
disorder is related to the stress he underwent while he was 
in service.  Included in the veteran's VA outpatient 
treatment records is March 2004 VA opinion from Dr. J.C.  Dr. 
J.C. indicated that in her opinion there was a step-to-step 
link between the veteran's service stressors to his present 
state of dual diagnosis, meaning addiction plus a bipolar 
disorder.  However, the Board also notes that the service 
medical records are negative for any psychiatric 
symptomatology or treatment, as well as that it appears there 
was a gap of eight years between the veteran's discharge from 
service and his first psychiatric symptoms/diagnoses.  
Therefore, the Board finds that a VA medical opinion is 
required to determine whether the current mental disorder is 
related to the veteran's active service.  See 38 C.F.R. 
§ 3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (Board is not free to substitute its own judgment 
for that of such an expert.).  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, this appeal is remanded to the RO for the 
following:

1.  After obtaining any additional 
records to the 
extent possible, the veteran should be 
afforded a VA psychiatric examination to 
determine the etiology of any current 
psychiatric disorders.  The claims 
folders must be made available to the 
examiner for review before completion of 
the examination.  

Following a review of the records in the 
claims file and examination of the 
veteran, the examiner should provide an 
opinion on whether the veteran's current 
psychiatric disorder is less likely, 
more likely, or as likely as not related 
to his active service.  All opinions 
should be based on a review of the 
evidence of record, including the 
service medical records, the March 2004 
VA notation seemingly liking bipolar 
disorder with service, and any 
applicable sound medical principle.  
Such opinions should not be based solely 
upon a history provided by the veteran.  
The examiner should provide a rationale 
for all opinions expressed.

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on 
appeal.  In doing so, the RO should 
review the VA Medical Center records 
dated from 2003 to 2005, as noted above.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC) and be given the opportunity to 
respond.  The SSOC should specifically 
discuss the VA Medical records dated 
from 2003 to 2005.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


